DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Obviousness Rejections in view of Admission of Prior Art
Claims 1, 2, 4 – 5, 7, and 9 - 11 are rejected as being obvious over Applicants Admission of Prior Art, hereinafter referenced as AAPA, in view of Liu et al. (United States Patent Application Publication US 2017/0090240 A1), hereinafter referenced as Liu, as provided for procedurally in MPEP 2129 (I.).
Regarding Claim 1, AAPA discloses “An optical adhesive bonding enhancing touch panel with a heater” (Figure 7, Page 2, Lines 2 – 3, 7 – 8, and 11 – 19 (Notice  that a touch panel is shown in Figure 7 with heating electrodes 103 to provide a heater an transparent cover lens 100 to enhance optical adhesive bonding with sensing substrate 102.)), “including: a sensing substrate, having an upper surface and a lower surface” (Figure 7, Item 102 ‘sensing substrate’, and Page 2, Line 3 and 6 - 8 (Notice that sensing substrate 102 provides a sensing substrate that has an upper surface described at Line 6 and a lower surface described at Line 7.)), “and a plurality of sensing electrodes and signal lines formed on the upper surface” (Figure 7 and Page 2, Lines 5 – 6 (Notice that plurality of touch sensing electrodes and signal circuit lines are formed on the upper surface.)), “a cover lens, having a lower surface” (Figure 7, Item 100 ‘cover lens’, and Page 2, Line 4 (Notice that cover lens 100 has a lower surface described at Line 4.)), “and an opaque light-shielding layer coated along borders of the lower surface of the cover lens to form a light-shielding layer” (Figure 7, Items 101 ‘light-shielding layer’, and Page 2, Line 3 – 5 (Notice that an opaque light-shielding layer of ink is coated on the lower surface of cover lens 100 to form light-shield layer 101.)), “and the lower surface of the cover lens bonded to the upper surface of the sensing substrate via an optical adhesive layer” (Figure 7 and Page 2, Lines 11 – 15 (Notice that the lower surface of cover lens 100 is bonded to the upper surface of sensing substrate 102 via optical adhesive layer 104.)), at least one heating electrode configured under the sensing substrate, and  at least one heating electrode formed by printing with an opaque conductive material” (Figure 7, Item(s) 103 ‘heating electrodes’, Page 2, Lines 6 – 8 (Notice that at least one heating electrode 103 is under, on the lower surface of the sensing substrate 102, and that said at least one heating electrode is formed by an opaque, silver paste (Page 2, Lines 20 – 21) printed on sensing substrate 102.)). In addition, AAPA fails to explicitly disclose “a plurality of openings formed on the heating electrode for light to pass through”.
In a similar field of endeavor, Liu teaches a heater 51 in the form of a metal mesh with plural openings through which light can pass (Figure 7, Paragraph [0029], Lines 1 – 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a plurality of openings formed on the heating electrode for light to pass through” because one having ordinary skill in the art would want to reduce costs by utilizing less material than a solid electrode.
Regarding Claim 2, AAPA and Liu, the combination of hereinafter reference as AAPAL, disclose/ teach everything claimed as applied above (See Claim 1). In addition, 
AAPA discloses “wherein the at least one heating electrode is printed on the lower surface of the sensing substrate” (Figure 7, Item(s) 103 ‘heating electrodes’, Page 2, Lines 6 – 8 (Notice that at least said one heating electrode 103 is under, on the lower surface of the sensing substrate 102, and that said at least one heating electrode is formed by an opaque, silver paste (Page 2, Lines 20 – 21) printed on sensing substrate 102.)), “and the light-shielding layer shields the at least one heating electrode” (Figure 7, Items 101 ‘light-shielding layer’, and Page 2, Line 3 – 5 (Notice that an opaque light-shielding layer of ink is coated on the lower surface of cover lens 100 to form light-shield layer 101 that shields said at least one heading electrode 103 as shown in Figure 7.))
Regarding Claim 4, AAPAL disclose/ teach everything claimed as applied above (See Claim 1). In addition, AAPA fails to explicitly disclose “wherein the plurality of openings are evenly disposed on the at least one heating electrode”. However, Liu teaches that heater 51 has openings that are evenly disposed (Figure 7 (Notice that the openings are evenly disposed from at least left to right of Figure 7.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the plurality of openings are evenly disposed on the at least one heating electrode” because one having ordinary skill in the art would want to provide evenly distributed heat.
Regarding Claim 5, AAPAL disclose/ teach everything claimed as applied above (See Claim 4). In addition, AAPA fails to explicitly disclose “wherein the plurality of openings on the at least one heating electrode have a same size”. However, Liu teaches that heater 51 has openings that have the same size (Figure 7 (Notice that the openings have the same size.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the plurality of openings on the at least one heating electrode have a same size” because one having ordinary skill in the art would want to provide evenly distributed heat.
Regarding Claim 7, AAPAL disclose/ teach everything claimed as applied above (See Claim 4). In addition, AAPA fails to explicitly disclose “wherein the plurality of openings on the at least one heating electrode have a same shape”. However, Liu teaches that heater 51 has openings that have the same shape (Figure 7 (Notice that the opening as the same rectangular shape.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the plurality of openings on the at least one heating electrode have a same size” because one having ordinary skill in the art would want to provide evenly distributed heat.
Regarding Claim 9, AAPAL disclose/ teach everything claimed as applied above (See Claim 4). In addition, AAPA discloses “wherein the at least one heating electrode is formed by printing with a silver paste” (Figure 7 and Page 2, Lines 7 – 8 (Notice that said at least one heating electrode 103 is formed by printing with silver paste material.)).
Regarding Claim 10, AAPAL disclose/ teach everything claimed as applied above (See Claim 4). In addition, AAPA discloses “wherein the at least one heating electrode is L-shaped” (Figure 7 and Page 2, Lines 8 – 9 (Notice that said at least one heating electrode 103 is described as being L-shaped at Lines 8 – 9.)).
Regarding Claim 11, AAPAL disclose/ teach everything claimed as applied above (See Claim 4). In addition, AAPA discloses “wherein the at least one heating electrode is in a shape of a straight strip” (Figure 7 and Page 2, Line  8 (Notice that said at least one heating electrode 103 is described as being in the shape of a straight strip.)).
Allowable Subject Matter
Claims 3, 6, 8, and 12 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	It has been shown in the prior art of record to provide for the limitations of Claim 1 from which Claims 3, 6, 8, and 12 – 20 are directly or indirectly dependent (See above.). However, it has not been shown in the prior art of record to provide for the limitations of each of Claims 3, 6, 8, and 12 – 20 in combination with those of Claim 1 through each claim’s respective chain of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        October 21, 2022